Citation Nr: 0840570	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-17 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1963 to September 1965.  The veteran also completed reserve 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  The RO determined that new and 
material evidence had not been received sufficient to reopen 
a claim for service connection for a low back disability.  In 
a March 2006 supplemental statement of the case, the RO 
determined that new and material evidence had been submitted 
to reopen the case, but also denied the claim.  

Although the RO has reopened the previously denied claim for 
service connection for a low back disability, the Board is 
required to address the application to reopen the claim in 
the first instance.  The Board has the jurisdiction to 
address the application to reopen the claim and to reach the 
underlying de novo claim.  If the Board determines that new 
and material evidence has not been received, the adjudication 
of the particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (which holds that the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  


FINDINGS OF FACT

1.  The RO confirmed a previous denial of service connection 
for a low back disability in a November 1982 rating decision 
and the veteran did not appeal that decision within one year 
of being notified.  

2.  Evidence received since the November 1982 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for a low back disability.  

3.  The veteran does not have a low back disability 
associated with his active military duty.  


CONCLUSIONS OF LAW

1.  The November 1982 rating decision that denied the 
veteran's service connection claim for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).  

2.  Evidence received since the November 1982 rating decision 
that denied service connection for a low back disability is 
new and material, and the appellant's service connection 
claim for a low back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  A chronic low back disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In correspondence dated in October 2003, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
A March 2006 notice informed the veteran of the process by 
which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran has been able to participate effectively 
in the processing of his claims.  

The veteran was not informed of the type of evidence 
necessary to establish the degree of disability and an 
effective date prior to the initial adjudication of his 
claim.  See Dingess/Hartman, 19 Vet. App. at 488.  As will be 
discussed below, the Board finds that the evidence of record 
does not support a grant of service connection for a low back 
disability.  In light of this denial, no rating or effective 
date will be assigned.  The Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the claims 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

During this appeal, the Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006), which established additional requirements with 
respect to the content of VA notice for claims to reopen.  
Without deciding whether the notice and development 
requirements of Kent have been satisfied in the present case, 
it is the Board's conclusion that the case does not preclude 
the Board from adjudicating this portion of the veteran's 
claim.  This is so because the Board is taking action 
favorable to the veteran by reopening the claim of service 
connection for a low back disability.  See, Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured. The veteran was given a VA 
examination in February 2006.  



II.  New and Material Claim

	1.  Legal Criteria

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.201, & 20.302 (2008).  

Once a rating decision is final, the veteran's service 
connection claim may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (2008); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

	2.  Analysis

In a November 1982 decision, the RO confirmed a previous 
denial of service connection for a low back disability and 
the veteran was notified of that decision in December 1982.  
The veteran did not file a substantive appeal and the 
November 1982 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

At the time of the November 1982 denial, the claims folder 
contained service treatment records that addressed the 
veteran's low back.  The veteran's September 1963 induction 
examination noted a six inch scar on his back.  An August 
1964 record stated that the veteran had a sore back.  A 
December 1964 emergency treatment record describes a low back 
injury that the veteran sustained while lifting a heavy 
object.  This record shows that the veteran was admitted to 
the ward.  A December 1964 clinical record cover sheet shows 
a diagnosis of "sprain, low back muscle tension region ... 
while lifting heavy object on a truck ..."  A treatment record 
dated that same month shows the veteran was discharged a few 
days later and was also found to have had cystitis and 
pyuria.  He followed up for treatment for both back pain and 
pyuria for the rest of December 1964.  

A May 1965 record notes the veteran's complaint of pain in 
lower back when doing trunk twisting and push-ups for 
physical training (PT).  The diagnosis was chronic 
posttraumatic arthritis of lower back.  The veteran was 
excused from doing these exercises for PT.  A June 1965 
separation examination was negative for spine or 
musculoskeletal disability (other than the previously noted 
scar).  

A September 1982 document from a private doctor gives a 
diagnosis of lumbosacral radiculitis and associated right leg 
pain.  This diagnosis was given after a car accident in 
February 1973.  The veteran was treated for this diagnosis 
several times from February to March 1973.  Another document 
from a private medical doctor dated November 1982 states that 
the veteran visited the doctor's office once in July 1975 and 
once in December 1975.  The veteran complained of low back 
pain as a result of a lifting incident at work both times and 
was treated for lumbosacral strain on both occasions.  

Evidence received subsequent to the November 1982 RO rating 
decision includes an undated private medical record that 
gives an assessment of "low back pain, possibly a lumbar 
disc."  A December 2004 VA medical record describing an X-
ray of the veteran's lumbosacral spine gives an impression of 
degenerative changes of the low back.  An April 2005 VA 
magnetic resonance imaging (MRI) report shows an impression 
of spinal stenosis with thecal sac compression at the L4-L5 
level and, to a much lesser degree, at the L3-L4 level.  The 
veteran submitted a November 2006 letter and copies of his 
service treatment records (the records were already in the 
file at that point).

In February 2006, the veteran was given a VA examination for 
his spine.  The diagnoses were:  Degenerative joint disease 
of the lumbar spine; degenerative disk disease; and listhesis 
at L4-L5.  Finally, a March 2006 VA medical record shows an 
electromyography (EMG) with an assessment of evidence of a 
right L5 ridiculopathy.  

The Board finds that new and material evidence has been 
submitted subsequent to the November 1982 rating action.  The 
newly submitted evidence includes the December 2004 X-ray 
record, the April 2005 MRI report, and the February 2006 VA 
examination.  These include diagnoses of degenerative disease 
of the low back, which was not identified at the time of the 
1982 rating action.  This new evidence, either by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the low 
back disability claim.  It raises a reasonable possibility of 
establishing the claim.  38 C.F.R. § 3.156(a).  Therefore, 
the evidence is considered new and material for the purpose 
of reopening the service connection claim for a low back 
disability.  

As the Board has determined that new and material evidence 
has been submitted to reopen the service connection claim for 
a low back disability, it is necessary to consider whether 
the appellant would be prejudiced by the Board proceeding to 
a decision on the merits.  In this case, the RO has already 
adjudicated the claim on the merits, and the October 2003 
letter provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  He 
has been notified of the evidence necessary to establish the 
claim on the merits and what evidence VA would obtain and 
what evidence he needed to provide.  The veteran has provided 
argument addressing his claim on the merits.  Accordingly, 
the Board finds that the veteran would not be prejudiced by 
its review of the merits at this time.  See Bernard v. Brown, 
4 Vet. App. 384, 392 (1993).  



III.  Service Connection Claim 

	1.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

	2.  Analysis

The veteran contends in his October 2003 claim that he has 
degenerative disease of the low back that started in 1965 
during his active military service.  On the veteran's June 
2005 substantive appeal he stated he was separated from 
service early due to his back condition in September 1965.  

Of the new and material evidence submitted, the Board finds 
the February 2006 VA examination to be the most probative.  
The VA examiner reviewed the veteran's entire claims file and 
performed a comprehensive examination on the veteran's low 
back.  As mentioned above, the February 2006 VA examination 
gives diagnoses of degenerative joint disease of the lumbar 
spine; degenerative disk disease; and listhesis at L4-L5.  At 
the examination, the veteran told the examiner that his low 
back pain began in the military in 1964.  The veteran said he 
was mounting a machine gun, heard a pop in his back, and then 
could not stand.  The veteran denied any other injury causing 
low back pain, including the car accident in 1973 which is 
documented by a September 1982 private medical record.  

The examiner opined that it was "undeniable that the patient 
has multiple areas of pathology on his lower lumbar spine 
region.  In my opinion, it is less likely than not that his 
lower spine pathology is a result of him having a low back 
sprain that occurred while in the service in 1964 while 
mounting a gun."  The examiner also stated that the 
veteran's arthritis is due to everyday wear and tear as 
opposed to a lifting injury.  The examiner also noted the 
veteran's continued denial of having any back injury from his 
1973 car accident, even though this is documented by a 
September 1982 private medical record.  

The Board finds that the preponderance of the evidence is 
against finding that the veteran's low back disability is 
related to his military service.  The preponderance of the 
evidence reflects that the veteran's low back disability is 
related to aging and possibly his 1973 car accident.  As a 
result the veteran's claim for service connection a low back 
disability must be denied.  A clear preponderance is against 
this claim and the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence has been received to reopen the 
service connection claim for a low back disability, to that 
extent, the appeal is granted.  

Service connection for a low back disability is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


